DETAILED ACTION
Claims 1-3, 5-8, and 10-12 are presented for examination.
Claims 4 and 9 have been cancelled.
Claims 1, 2, 5, 8, and 10 have been amended.
This office action is in response to the amendment submitted on 29-APR-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

No reference of record or combination of references, do disclose or suggest, the limitations as set forth in Claims 1 and 8, specifically

providing a physical negative impression of at least a portion of the patient’s dentition, the physical negative impression comprising an impression tray containing impression material previously molded to the at least a portion of the patient’s dentition;
using a computed tomography (CT) scanner system, scanning the physical negative impression to create a three dimensional (3D) virtual image corresponding to the physical negative impression, the 3D virtual image comprising a volumetric density file;
using the 3D virtual image of the physical negative impression, directly constructing a surface image of the at least a portion of the patient’s dentition from the 3D virtual image of the physical negative impression without constructing a surface image of the physical negative impression; and
designing a dental restoration for the patient based upon the surface image of the at least a portion of the patient’s dentition,
wherein the step of directly constructing a surface image of the at least a portion of the patient’s dentition from the 3D virtual image of the physical negative impression further includes:

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-8, and 10-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146